403 Mich. 595 (1978)
271 N.W.2d 526
CITY OF CENTER LINE
v.
37TH DISTRICT JUDGES
Docket No. 59520, (Calendar No. 7).
Supreme Court of Michigan.
Argued March 8, 1978.
Decided November 20, 1978.
Roy W. Rogensues and James M. Hacker for plaintiff.
Sherman P. Faunce, Don Binkowski, Thomas E. Kennedy, and George E. Montgomery, District Judges, in propriis personis.
FITZGERALD, J.
The City of Center Line asks us, for constitutional reasons and reasons of statutory construction, to hold that one of the four judges of the 37th judicial district must sit full time at the facilities provided by the city.
I
The 1963 Constitution required the Legislature to establish a court of limited jurisdiction:
"The location of such court or courts, and the qualifications, *601 tenure, method of election and salary of the judges of such court or courts, and by what governmental units the judges shall be paid, shall be provided by law, subject to the limitations contained in this article." Const 1963, art 6, § 26.
The Legislature responded with the district court act.[1] Among the judicial districts created was the 37th, consisting of the cities of Warren and Center Line.[2] The 37th was made a district of the third class, i.e., "a district consisting of 1 or more political subdivisions" with each political subdivision responsible for court operations.[3] Under RJA § 9921,[4] existing municipal courts were "abolished" except those that were resurrected under § 9928:[5]
"(1) The district court shall not function nor shall district judges be elected in any district of the third class in which 1 or more cities which maintain municipal or police courts and which contain, individually or in the aggregate, more than 50% of the population of the district elect to retain their municipal or police courts by resolution adopted by their respective governing bodies within 7 days after the effective date of this section."
Center Line adopted the requisite resolution to opt out of the district court system, but Warren did not. Since Center Line did not itself contain "more than 50% of the population" of the 37th judicial district, its action was ineffective. Consequently, the 37th judicial district began operations on January 1, 1969.
Until 1975, three of the four judges of the 37th judicial district had courtrooms in Warren; the *602 fourth occupied facilities provided by Center Line. In 1975, Warren constructed a new judicial building with four courtrooms. Center Line apparently concluded that the district judges intended to remove court operations entirely to the Warren facility. The city filed a complaint in Macomb Circuit Court which sought declaratory and injunctive relief. It alleged that statutes required all criminal and civil cases to be heard in the political subdivision in which they arose and the small claims division to sit in the city.
The circuit court entered a judgment which required only small claims arising in Center Line and Center Line ordinance violations to be heard in the city; the remaining business of the court could be transacted "at any place within the geographical area of the 37th judicial district". On March 3, 1977, the Court of Appeals said that "arraignments on warrants from Center Line and preliminary examinations on all offenses committed in Center Line" must be heard in the city;[6] in all other respects the panel affirmed the circuit court judgment.
II
The city argues that RJA § 9928 denies equal protection and due process and is therefore unconstitutional. The equal protection argument flows from the fact that other similarly situated cities were placed in a position to retain their municipal courts,[7] while Center Line was effectively precluded from doing so by being arbitrarily placed with a city which could make Center Line's option *603 under § 9928 illusory. The due process violation is said to derive from the Legislature's delegation to Warren of the determination whether 1968 PA 154 would be effective in Center Line.
The Court of Appeals said:
"A finding by this Court that MCLA 600.9928; MSA 27A.9928 is unconstitutional would in no way afford plaintiff the relief sought. The Center Line municipal court was abolished by MCLA 600.9921; MSA 27A.9921. Voiding MCLA 600.9928; MSA 27A.9928 would not reestablish the municipal court or provide any aid in doing so. We, therefore, decline to consider the question." 74 Mich App 97, 103; 253 NW2d 669 (1977).
We agree. If § 9928 were to be held unconstitutional, it would clearly be severable[8] from the remainder of 1968 PA 154; success on this argument would avail the city nothing.
III
RJA § 8251(3) lies at the center of this controversy:
"In districts of the third class the court shall sit at each city having a population of 3,250 or more and within each township having a population of 12,000 or more and at such other places as the judges of the district determine. However the court shall not be required to sit in any political subdivision if the governing body of that subdivision by resolution and the court agree that the court shall not sit therein."[9]
There appear to be no cases defining the word "sit" in the context in which it is used in *604 § 8251(3).[10] Center Line would construe "sit" to require the location of one of the four judges of the 37th judicial district in the city, the situation it had enjoyed de facto from 1969 to 1975. Given the relative source of cases in the 37th judicial district, that construction would require Warren parties, witnesses and attorneys to travel to Center Line for disposition of Warren cases in order to allow the judge in Center Line to shoulder his share of the district's business. If we were to adopt the city's position, using the 1970 census, we would be creating many "full-time" judge locations in the state where none now are thought to exist. We will not interpret the legislative language to achieve a result that body could not have intended. The statute does not require a full-time judge in Center Line, only such services of a judge as may, consistent with the judicial needs of the district, be required to transact whatever judicial business is brought in the city.
IV
The statute requires only that some judicial business be conducted in Center Line. The question remains as to what then must be heard in Center Line. The parties agree that by statute the small claims division of the 37th judicial district must sit in Center Line "once each 30 days".[11] Other civil cases were governed by RJA § 8312(5):
*605 "In districts of the second or third class venue in civil actions shall be in the district in which the subject of the action is situated, the cause of action arose or in the district in which the defendant is established or resides. If there is more than 1 defendant, actions shall be filed in the district in which any defendant is established or resides."[12]
By arguing that civil actions arising out of transactions within Center Line "ought to be heard" rather than "must be heard" in Center Line, the city recognizes that this section does not require that general civil cases be tried at a specific location within the 37th judicial district. The city argues only that it is a convenient forum for certain litigation.
As a result of 1974 PA 319, RJA § 8312(5) now reads:
"Venue in civil actions shall be governed by the provisions of sections 1601 to 1659 except that for purposes of this subsection all references to `county' in sections 1601 to 1659 shall mean `district' with respect to districts of the second and third class."
In adopting by reference RJA §§ 1601 to 1659, the Legislature has determined that a judicial district is a proper forum for cases arising in that district; we accept the Legislature's determination.
Center Line argues that all criminal violations alleged to have occurred in Center Line "ought to be heard" there. The relevant venue provisions are RJA §§ 8312(3) and 8312(4)(a):
"(3) In a district of the third class, venue in criminal actions for violations of state law and all city, village, or township ordinances shall be in the political subdivision *606 thereof where the violation took place, except that when such violation is alleged to have taken place within a political subdivision where the court is not required to sit the action may be tried in any political subdivision within the district where the court is required to sit.
"(4) With regard to state criminal violations cognizable by the district court, the following special provisions shall apply:
"(a) If an offense is committed on the boundary of 2 or more counties, districts, or political subdivisions or within 1 mile thereof, venue is proper in any of the counties, districts, or political subdivisions concerned."[13]
Under §§ 8312(3) and 8251(3), it is clear that Center Line ordinance violations must be heard in Center Line. The parties agree that no part of Center Line is more than one mile from Warren; consequently under the exception clause, § 8312(4)(a), the circuit court concluded that state criminal violations could be heard in Warren. The Court of Appeals noted that the exception was limited to state criminal violations "cognizable by the district court". Since the only state criminal violations cognizable by the district court are "[m]isdemeanors punishable by fine or imprisonment not exceeding 1 year",[14] the panel said that other state criminal violations involving the district court (arraignments and preliminary examination in felony cases) must be heard in Center Line if the violation took place there, under § 8312(3).
In the subsequently enacted 1970 PA 213, however, the Legislature provided a new subsection of MCLA 762.3; MSA 28.846 governing venue in state offenses cognizable by an examining magistrate.
*607 "(3) With regard to state offenses cognizable by the examining magistrate and to examinations conducted for offenses not cognizable by the examining magistrate, the following special provisions apply:
"(a) If an offense is committed on the boundary of 2 or more counties, districts or political subdivisions or within 1 mile thereof, venue is proper in any of the counties, districts or political subdivisions concerned."
Insofar as this later statute conflicts with RJA § 8312(3), it must control as the more recent expression of legislative intention. Antrim County Social Welfare Board v Lapeer County Social Welfare Board, 332 Mich 224; 50 NW2d 769 (1952).
We believe that the circuit court correctly determined what must be heard in Center Line. We would not preclude a request to invoke our administrative or rule-making authority if the city can demonstrate that judicial resources can be more effectively used in the 37th judicial district, and the judges do not agree.
The judgment of the circuit court is affirmed.
COLEMAN, RYAN, and BLAIR MOODY, JR., JJ., concurred with FITZGERALD, J.
WILLIAMS and LEVIN, JJ. (concurring in part, dissenting in part).
We agree with part III of Justice FITZGERALD's opinion. We would hold, however, that the Legislature, in requiring that the court shall sit at each city within the district having a population of 3,250 or more intended that it shall sit to transact all judicial business, civil and criminal, which, under the statutes, may be brought before it, and that the venue provisions do not impliedly confer on the judges any power to limit the scope of the sitting.
*608 I
The majority reasons that to the extent, under the venue statutes, the entire "judicial district is a proper forum for cases arising in that district [emphasis supplied]", the judges are empowered to direct that all cases be heard in one place in the district.
The venue provisions do not confer judicial power. They concern, rather, a "proper" county or district "in which to commence and try" an action.[1] While it would, unless otherwise provided, be proper under the venue provisions to commence and try an action at any of the places the court sits, it does not follow that it is not proper to commence and try a case at another of the places the court sits. Nor is it implied that the judges of the court are thereby empowered to select the place in the district where the case shall be heard and to refuse to hear it at a statutorily-designated place.
The act provides that "[t]he thirty-seventh district consists of the cities of Warren and Center Line, is a district of the third class and has 4 judges".[2] It further provides that:
"In districts of the third class the court shall sit at each city having a population of 3,250 or more and within each township having a population of 12,000 or more and at such other places as the judges of the district determine. However the court shall not be required to sit in any political subdivision if the governing *609 body of that subdivision by resolution and the court agree that the court shall not sit therein."[3] (Emphasis supplied.)
It is thus clear that while the judges have the power to determine "other places" where the court shall sit and agree to a resolution of a political subdivision "that the court shall not sit therein", they do not have the power to refuse to sit in a statutorily-designated place of sitting.[4]
The venue provisions seek to protect a defendant from being required to answer a complaint in an inappropriate county or district. The designation of multiple places of sitting in the district is for the primary convenience of litigants and lawyers at the locales designated and seeks to secure to the people a court at such locales. If the Legislature intended that the judges determine where within the district the court "shall sit" it would not have designated places of sitting statutorily. If the venue provisions were to govern, instead of the elaborate provisions regarding places of sitting all that should have been said was that "the court shall sit at the places within the district the judges shall determine, except as otherwise required by law". The construction of the majority deprives the words "shall sit" of most of their meaning.
II
The majority avoids resolving where small claims "must" be heard, stating: "The parties agree that by statute the small claims division of the 37th judicial district must sit in Center Line *610 `once each 30 days.'" (Emphasis supplied.) That disposition makes it unnecessary for the majority to decide whether the small claims venue provisions empower the judges of the 37th district court to require that all small claims arising in the district be heard in Warren.
The act provides, paralleling the venue provisions applicable in civil actions generally (fn 1), that "[i]n districts of the second or third class actions in the small claims division shall be commenced in the district in which the cause of action arose or in the district in which the defendant is established or resides".[5]
It would therefore appear, by the process of reasoning applied to civil actions generally (Part I, supra) and state law violations (Part III, infra), that the judges of this district court are empowered to require that all judicial business, including small claims, be conducted in Warren, except violations of City of Center Line Ordinances. If "shall sit" does not take precedence over venue provisions, neither does "shall sit at least once each 30 days".
III
The majority states that because "venue in criminal actions for violations of * * * all city, village, or township ordinances shall be in the political subdivision thereof where the violation took place",[6] charges of ordinance violations must be *611 heard in Center Line.
It is stated, however, that charges of state law violations which occurred in Center Line need not be heard in Center Line because no part of Center Line is more than one mile from Warren[7] and a 1970 amendment to the Code of Criminal Procedure provides that where "an offense is committed on the boundary of" any political subdivision or "within 1 mile thereof, venue is proper in any" "political subdivision concerned".[8] The amended provision concerns offenses committed so close to the boundary of a political subdivision that it is difficult or impossible to determine the subdivision in which they occurred; it is designed to facilitate the prosecution of offenders who otherwise might claim that the venue is improperly laid.
The majority's construction means that the Legislature conferred power on judges of a district having the geographic configuration of the 37th district to concentrate all state law violations in one place of sitting, but did not confer such power where a statutorily-designated subdivision is not in its entirety within one mile of its boundary. We *612 would not ascribe such an anomalous intent to the Legislature. If it wished to confer such power on these or all district judges, it would have done so in a more congruous manner.
IV
The district court act was enacted pursuant to Const 1963, art 6, § 26, which abolished the offices of circuit court commissioner and justice of the peace not later than five years from the date the Constitution became effective. "Within this five-year period, the legislature shall establish a court or courts of limited jurisdiction with powers and jurisdiction defined by law." It was contemplated, as appears from the Address to the People, that the Legislature would "re-evaluate the entire system of courts of limited jurisdiction and * * * develop a lower court structure better adapted to the needs of the people and the ends of justice". 2 Official Record, Constitutional Convention 1961, p 3389. Statutory courts, including municipal courts, were not abolished and these courts continued unchanged "except as provided by law, until they are abolished by law".[9]
The district court act bears the hallmarks of legislative compromise. Cities of 3,250 or more, many of which stood to lose, as Center Line did, their municipal courts, were designated as places in which the district court shall sit. In that context it is apparent that the commitment was not that the court would sit in some truncated manner at the pleasure of the judges, but, rather, that it would sit to conduct the usual business of the court. Surely, the Legislature did not intend that *613 the facilities of a former municipal court would be maintained to hear only ordinance violations.
It may well be that it would better serve the convenience of some litigants and lawyers, the judges and court personnel, and be more efficient and less expensive to concentrate all the business of this district court in one place. To do so without legislative authorization is, however, contrary to the spirit of the act designating Center Line as a place where the court "shall sit".
We would enter an order declaring that the 37th district shall sit in Center Line to hear all judicial business properly brought there under the jurisdictional and venue provisions of the state, and that the judges of the court are not empowered to limit the judicial business that may be brought in Center Line.
KAVANAGH, C.J. concurred with WILLIAMS and LEVIN, JJ.
NOTES
[1]  1968 PA 154; MCLA 600.8101 et seq.; MSA 27A.8101 et seq.
[2]  MCLA 600.8122(1); MSA 27A.8122(1).
[3]  MCLA 600.8103(3); MSA 27A.8103(3).
[4]  MCLA 600.9921; MSA 27A.9921.
[5]  MCLA 600.9928; MSA 27A.9928.
[6]  74 Mich App 97, 104; 253 NW2d 669 (1977).
[7]  See, e.g., MCLA 600.8121(17); MSA 27A.8121(17) and MCLA 600.8122(2); MSA 27A.8122(2), the former grouping five cities and one township, and the latter creating a one-city judicial district.
[8]  See, e.g., People v McQuillan, 392 Mich 511, 542-543; 221 NW2d 569 (1974).
[9]  MCLA 600.8251(3); MSA 27A.8251(3).
[10]  Authorities we have found seem to agree that "sit" means "to hold court" or "do any act of a judicial nature". See, e.g., Russell v Crook County Court, 75 Or 168; 145 P 653, 146 P 806 (1915); Allen v State, 102 Ga 619; 29 SE 470 (1897).
[11]  MCLA 600.8416; MSA 27A.8416: "The small claims division of the district court shall sit at least once each 30 days at such locations as the district court is required to sit as set forth in section 8251." The circuit court observed that this section by inference also made it unlikely the Legislature intended a full-time judge in each city of 3,250 or more.
[12]  1968 PA 154, § 8312(5).
[13]  MCLA 600.8312(3), 600.8312(4)(a); MSA 27A.8312(3), 27A.8312(4)(a).
[14]  MCLA 600.8311(a); MSA 27A.8311(a).
[1]  MCL 600.8312(5); MSA 27A.8312(5) provides:

"Venue in civil actions shall be governed by the provisions of sections 1601 to 1659 except that for purposes of this subsection all references to `county' in sections 1601 to 1659 shall mean `district' with respect to districts of the second and third class."
Sections 1605 et seq. speak of "a proper county in which to commence and try" the actions described in those sections.
[2]  MCL 600.8122(1); MSA 27A.8122(1).
[3]  MCL 600.8251(3); MSA 27A.8251(3).
[4]  It is similarly provided as to districts of the first and second class that the court shall also sit at such other places as the judges of the district shall determine. MCL 600.8251, subds (1) and (2); MSA 27A.8251, subds (1) and (2).
[5]  MCL 600.8415; MSA 27A.8415.
[6]  MCL 600.8312; MSA 27A.8312 provides:

"(3) In a district of the third class, venue in criminal actions for violations of state law and all city, village, or township ordinances shall be in the political subdivision thereof where the violation took place, except that when such violation is alleged to have taken place within a political subdivision where the court is not required to sit the action may be tried in any political subdivision within the district where the court is required to sit.
"(4) With regard to state criminal violations cognizable by the district court, the following special provisions shall apply:
"(a) If an offense is committed on the boundary of 2 or more counties, districts, or political subdivisions or within 1 mile thereof, venue is proper in any of the counties, districts, or political subdivisions concerned.
"(b) If an offense is committed in or upon any railroad train, automobile, aircraft, vessel, or other conveyance in transit, and it cannot readily be determined in which county, district, or political subdivision the offense was committed, venue is proper in any county, district, or political subdivision through or over which the conveyance passed in the course of its journey."
[7]  The Court of Appeals held that because MCL 600.8312(4); MSA 27A.8312(4), concerning cases where it is difficult or impossible to determine where the offense occurred, concerns only "state criminal violations cognizable by the district court", arraignments and preliminary examinations for offenses committed in Center Line must be held there.
[8]  1970 PA 213; MCL 762.3; MSA 28.846.
[9]  Const 1963, art 6, § 26.